Opinion issued August 27, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-19-00417-CV
                              ———————————
                          IN RE LG CHEM LTD., Relator



            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, LG Chem Ltd., has filed a petition for a writ of mandamus

challenging the trial court’s ruling on real party in interest Dunta White’s motion to

compel discovery responses.1


1
      The underlying case is Dunta White v. H Town Vape Inc., LG Chem Ltd., MRL Distributor
      LLC d/b/a MES Distributor, Perfection Pen LLC, Sysmax Industry Trading Co., Ltd.,
      Teodick Eisaghalian d/b/a Made Man Mods, Morgan Roberts, LA Vapor, Inc., and
      Shenzhen Fest Technology Co. Ltd., Cause No. 2018-02182, in the 157th District Court of
      Harris County, Texas, the Honorable Tanya Garrison presiding.
      We deny the petition.

                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2